PER CURIAM.
We have reviewed the parties’ briefs and the record on appeal. We affirm the district court’s denial of appellant’s motion filed pursuant to 18 U.S.C. § 3582(c)(2). Section 3582(c)(2) pertains to a defendant who has been sentenced to a term of imprisonment based on a sentencing range that has subsequently been lowered by amendment to the guidelines. It is plainly inapplicable to appellant. Moreover, appellant may not raise again an issue already considered and rejected on his direct appeal. See United States v. Rodriuez-Cardona, 924 F.2d 1148, 1154-57 (1st Cir.), cert. denied, 502 U.S. 809, 112 S.Ct. 54, 116 L.Ed.2d 31 (1991).

Affirmed.